BAKER, Judge,
dissenting.
I respectfully dissent. Although I agree with the majority's analysis of the law under Rodriguez, I cannot agree with the majority's conclusion that the police held a reasonable belief that they had obtained Ogletree's valid consent to search the locked room containing the gambling equipment.
Inherent in the trial court's findings is that it did not believe that the police held a reasonable belief that they had obtained valid consent to search the locked room. Specifically, the trial court stated:
The argument that the police believed they had valid consent to search the premises would have been more persuasive had they asked the presumed consenting party to unlock the door rather than take it off of the hinges to gain entry.
I am persuaded by the trial court's reasoning that had the police reasonably believed that they had obtained valid consent to search the room, they would not have removed the door from its hinges when they could have simply asked Ogletree, who was standing nearby, for a key to unlock the door. Because we, as a reviewing court, are prohibited from reweighing the evidence or judging the eredi-bility of the witnesses, I cannot agree, as the majority contends, that the evidence in this case is without conflict and that all reasonable inferences in this case lead to a conclusion opposite to that of the trial court. Therefore, because I believe that the State failed to meet its burden of proving that the warrantless search fell within an exception to the warrant requirement, I would affirm the trial court's order granting Foreman's motion to suppress evidence obtained as a result of the State's warrantless search.